[Cite as In re C.D.G., 2020-Ohio-2959.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

                                                :
                                                :
 IN THE MATTER OF THE ADOPTION                  :   Appellate Case Nos. 28664 & 28665
 OF: C.D.G. & N.A.G.                            :
                                                :   Trial Court Case Nos. 2019-ADP-50
                                                :                        2019-ADP-51
                                                :
                                                :   (Appeal from Common Pleas
                                                :   Court - Probate Division)
                                                :

                                           ...........

                                          OPINION

                             Rendered on the 15th day of May, 2020.

                                           ...........

JON PAUL RION, Atty. Reg. No. 0067020 & CATHERINE H. BREAULT, Atty. Reg. No.
0098433, 130 West Second Street, Suite 2150, Dayton, Ohio 45402
     Attorneys for Appellant, D.M.

CYNTHIA WESTWOOD, Atty. Reg. No. 0079435, 1 South Main Street, Suite 1300,
Dayton, Ohio 45402
      Attorney for Appellee, E.M.

                                          .............




HALL, J.
                                                                                           -2-




       {¶ 1} Father appeals from the trial court’s judgment entry finding that his consent

to the adoption of his children was not required because he had failed, without justifiable

cause, to have more than de minimis contact with them or to provide for their maintenance

and support for at least one year prior to the filing of an adoption petition.1

       {¶ 2} In his sole assignment of error, Father contends the trial court erred in finding

that he lacked justifiable cause for failing to support or to have more than de minimis

contact with his children.

       {¶ 3} The record reflects that Father, who resides in California, is the biological

father of the two children at issue. In late 2016, the children’s Mother moved with them

from California to Ohio. She later married a man named E.G. (“Stepfather”) in November

2017. On May 6, 2019, Stepfather filed a petition in Montgomery County Probate Court

seeking to adopt the two children. Father objected to the petition. The matter proceeded

to an October 28, 2019 hearing before the trial court. Witnesses at the hearing included

Father, Mother, the children’s maternal grandmother, and the children’s paternal

grandmother. The sole contested issue at the hearing was whether Father’s consent to

adoption was not required under R.C. 3107.07(A) because he had failed, without

justifiable cause, to have more than de minimis contact with the children or to provide for

their maintenance and support for at least one year immediately preceding the filing of



1 The present case actually involves two consolidated appeals by Father. Montgomery
App. No. 28664 is Father’s appeal from Montgomery P.C. No. 2019-ADP-50, which
involved an adoption petition involving one of his children. Montgomery App. No. 28665
is Father’s appeal from Montgomery P.C. No. 2019-ADP-51, which involved an adoption
petition involving his other child. The two cases were heard together and decided the
same day by the trial court.
                                                                                           -3-


the petition. Following the hearing, the trial court filed separate judgment entries in which

it held that Stepfather had proven by clear and convincing evidence Father’s failure to

have more than de minimis contact with the two children or to provide maintenance and

support for them during the relevant time. The trial court also held that Stepfather had

proven by clear and convincing evidence that Father lacked justifiable cause for his failure

to have more than de minimis contact with his children or to provide maintenance and

support for them. (See Dec. 3, 2019 Judgment Entry at 12, 14.)2 As a result, the trial court

held that Father’s consent to the adoption of his children by Stepfather was not required.

(Id. at 14.)

       {¶ 4} This court recently set forth the law governing the present appeal in In re

Adoption of J.R.J., 2d Dist. Darke No. 2019-CA-12, 2019-Ohio-4701, as follows:

               A parent has a fundamental right to care for and have custody of his

       or her child, and that right is terminated when a child is adopted. In re

       Adoption of E.E.R.K., 2d Dist. Miami No. 2013 CA 35, 2014-Ohio-1276,

       ¶ 16. Unless consent is not required under R.C. 3107.07, a petition to adopt

       a minor may be granted only if written consent to the adoption has been

       executed by certain parties, including the minor’s father. R.C. 3107.06.

       “ ‘Any exception to the requirement of parental consent [to adoption] must

       be strictly construed so as to protect the right of [biological] parents to raise

       and nurture their children.’ ” In re Adoption of M.M.R., 2d Dist. Champaign



2 For ease of reference, all citations herein are to the trial court’s December 3, 2019
Judgment Entry in Montgomery P.C. No. 2019-ADP-50, which involved one of the two
children. We note that the trial court filed a nearly identical December 3, 2019 Judgment
Entry in Montgomery P.C. No. 2019-ADP-51, which involved the other child.
                                                                                 -4-


No. 2017-CA-12, 2017-Ohio-7222, ¶ 5, quoting In re Adoption of

Schoeppner, 46 Ohio St.2d 21, 24, 345 N.E.2d 608 (1976) (Other citation

omitted.) The party who contends that consent is not required for the

adoption has the burden of proof throughout the proceeding. In re Adoption

of M.G.B.E., 154 Ohio St.3d 17, 2018-Ohio-1787, 110 N.E.3d 1236, ¶ 38-

39, citing In re Adoption of Holcomb, 18 Ohio St.3d 361, 368, 481 N.E.2d

613 (1985), paragraph four of the syllabus.

       The exceptions for when parental consent is not required for the

adoption of a minor are set forth in R.C. 3107.07. Section (A) of that statute

states, in pertinent part, that consent to adoption is not required from the

parent of a minor when:

       [I]t is alleged in the adoption petition and the court, after proper

    service of notice and hearing, finds by clear and convincing

    evidence that the parent has failed without justifiable cause to

    provide more than de minimis contact with the minor or to provide

    for the maintenance and support of the minor as required by law or

    judicial decree for a period of at least one year immediately

    preceding either the filing of the adoption petition or the placement

    of the minor in the home of the petitioner.

R.C. 3107.07(A).

       When applying R.C. 3107.07(A), probate courts undertake a two-

step analysis. “The first step involves deciding a factual question or

questions: whether the parent had failed to provide for the support and
                                                                                    -5-


maintenance of a minor child or had failed to have more than de minimis

contact with the child.” M.M.R. at ¶ 7. “Probate courts have broad discretion

over these factual determinations, which will not be disturbed absent an

abuse of discretion.” (Citations omitted.) Id.

       If a probate court finds that a parent failed to provide maintenance

and support or failed to have less than [sic] de minimis contact with the child,

the court's second step is to determine whether a lack of justifiable cause

for the failure has been proven by clear and convincing evidence. “Clear

and convincing evidence is that measure or degree of proof which is more

than a mere ‘preponderance of the evidence,’ but not to the extent of such

certainty as is required ‘beyond a reasonable doubt’ in criminal cases, and

which will produce in the mind of the trier of [fact] a firm belief or conviction

as to the facts sought to be established.” Cross v. Ledford, 161 Ohio St.

469, 120 N.E.2d 118 (1954), paragraph three of the syllabus.

       “Once the petitioner has established, by clear and convincing

evidence, that the biological parent has failed to communicate with or to

support the child for the one-year period, the burden of going forward with

evidence shifts to the biological parent to show some facially justifiable

cause for the failure.” In re Adoption of R.M.Z., 2d Dist. Montgomery No.

23511, 2009-Ohio-5627, ¶ 11, citing In re Adoption of Bovett, 33 Ohio St.3d

102, 515 N.E.2d 919 (1987), paragraph two of the syllabus. “The burden of

proof, however, remains at all times with the petitioner, who must establish

the lack of justifiable cause by clear and convincing evidence.” Id., citing
                                                                                           -6-


       Bovett.

              “The question of whether justifiable cause * * * has been proven in a

       particular case is a determination for the probate court and will not be

       disturbed on appeal unless such determination is against the manifest

       weight of the evidence.” M.M.R., 2d Dist. Champaign No. 2017-CA-12,

       2017-Ohio-7222, at ¶ 8; In re Adoption of Masa, 23 Ohio St.3d 163, 492

       N.E.2d 140 (1986), paragraph two of the syllabus. “In determining whether

       a judgment is against the manifest weight of the evidence, we must review

       the entire record, weigh the evidence and all reasonable inferences,

       consider witness credibility, and determine whether, in resolving conflicts in

       the evidence, the trier of fact ‘clearly lost its way and created such a

       manifest miscarriage of justice’ that there must be a reversal of the

       judgment and an order for a new trial.” In re Adoption of B.A.H., 2d Dist.

       Greene No. 2012-CA-44, 2012-Ohio-4441, ¶ 21, quoting Steagall v.

       Crossman, 2d Dist. Montgomery No. 20306, 2004-Ohio-4691, ¶ 29.

 Id. at ¶ 7-13.

       {¶ 5} In the present case, Father concedes his failure to have contact with his

children and his failure to provide for their maintenance and support during the one-year

period immediately preceding Stepfather’s adoption petition. Father argues, however,

that the trial court erred in finding that Stepfather had proven a lack of justifiable cause

on Father’s part by clear and convincing evidence. Father insists that Mother significantly

interfered with and impeded his ability to contact and support his children. For that reason,

Father insists that he did have justifiable cause for failing to have contact with and support
                                                                                             -7-


his children during the relevant one-year period.

       {¶ 6} Upon review, we note that Father, Mother, and the maternal and paternal

grandmothers provided occasionally conflicting testimony regarding Father’s efforts to

contact his children and Mother’s alleged interference with that effort. In its role as trier of

fact, the trial court adequately resolved the relevant conflicts through detailed findings of

fact, which are supported by testimony presented at the October 28, 2019 hearing. 3

Those factual findings, which we will accept for purposes of our analysis herein, are as

follows:

               CDM was born on December 30, 2009 in Moreno Valley, California.

       Father is identified as CDM’s legal father on his birth certificate. Mother and

       Father had an on-again, off-again relationship for several years in

       California, but were never married. In 2010, Mother and Father travelled to

       Columbus, Ohio with CDM to visit Mother’s family, some of whom had

       relocated from California, including Maternal Grandmother.

              On February 2, 2013, Mother gave birth to a second child * * *

       (“NAM”). Father is also listed as NAM’s legal father on his birth certificate.

       While Father never established court-ordered parenting time with CDM,

       Father and Mother lived together with their children at different periods of

       time at Father’s parents’ house. In addition, Father continued at times to

       live with Mother and the children after Mother moved to her own place.

              On January 29, 2014, Mother filed a Petition to Establish Parental


3 We note that the trial court’s factual findings referred to Father’s children by using their
initials with his last name (C.D.M. and N.A.M.). The case captions, however, refer to the
children by their initials if Stepfather adopted them (C.D.G. and N.A.G.).
                                                                                 -8-


Relationship in the Superior Court of California, Riverside County. In the

petition, among other things, Mother sought an order from the court granting

her joint and physical custody of CDM and [NAM] (collectively, “the

children”). Upon Mother’s filing of the petition, the court issued a Standard

Restraining Order that restrained Mother from removing the children from

the State of California without either the signed written consent of Father or

the court. The court notified both Mother and Father that the restraining

order would remain in effect until judgment was issued, the petition was

dismissed, or the court ordered otherwise. Pursuant to an order setting a

status conference for November 24, 2014, the court further ordered the

parties to file notice with the court of any change in their residence, email

address, or telephone number.

       Despite Mother filing the petition, Mother and Father renewed their

relationship in May 2014. Neither Mother nor Father appeared at the status

conference. In addition, Mother did not take any further action with respect

to the petition. The petition remained pending in the Superior Court of

California until the court eventually dismissed it without prejudice on April

23, 2019 after Mother failed to appear at a hearing scheduled for the same

date to show cause for her failure to bring the matter to trial or judgment.

       In November 2016 Maternal Grandmother called Father from her cell

phone number to notify him that Mother, who was pregnant with her third

child, had been hospitalized. [Footnote omitted.] One week later and while

still pregnant, Mother departed California with the children and flew to
                                                                              -9-


Columbus, Ohio where they stayed with Maternal Grandmother, who

supported Mother and the children for one year. The parties presented

conflicting testimony regarding Mother’s reasons for travelling to Columbus

and the proposed length of her stay. Mother testified that she and Father

had a conversation about the two of them moving to Ohio. Paternal

Grandmother testified that initially Mother was only supposed to be in Ohio

for two weeks to visit Maternal Grandmother for Thanksgiving but later

decided to extend her stay over the Christmas holiday. Regardless of the

reason, Mother remained in Columbus and never returned to California to

live. Prior to Mother’s move to Ohio, Father had only seen CDM maybe two

or three times during the months of October and November 2016. Father

had been living with Mother and the children in a home owned by Maternal

Grandmother in Perris, California but moved out of the home in October

2016.

        When Mother moved to Ohio, she maintained the same cell phone

number she had in California. While Paternal Grandmother communicated

with Mother almost every day after she moved to Columbus, Father only

called Mother twice and did not send her any text messages during

November 2016. Indeed, Father did not call Mother to speak to CDM on

Thanksgiving or Christmas in 2016 nor on CDM’s birthday on December 30,

2016. He did not send CDM a Christmas or birthday present that year. In

contrast, Paternal Grandmother bought winter clothes for CDM and sent

them to Mother in December 2016 to an address in Columbus that Mother
                                                                                -10-


provided to her. Moreover, while Father testified that he only spoke to

Mother or CDM three or four times by phone or FaceTime chat between

November 2016 and March 2017, Paternal Grandmother admitted to having

had several phone calls or FaceTime chats with CDM during this same

period of time.

       Father’s last contact with CDM was during a FaceTime chat that

Paternal Grandmother initiated on [N.A.M.’s] birthday, February 2, 2017.

Mother abruptly terminated this FaceTime chat after becoming upset with

Father for telling the children that he was not able to see them. After

February 2, 2017, Mother and Father had no further conversations by

telephone, and instead communicated by email.

       On March 4, 2017, Mother emailed a message to Father indicating

that she intended to move on with her life and wanted to know if Father

desired to co-parent for the sake of the children. Seven days later, on March

11, 2017, Father responded by email to inform Mother that he had just been

released from jail and to ask her if he can have the children’s address so he

can send them robots and some money. Father also asked Mother for a

good time to call. On March 15, 2017, Father sent Mother another email

message stating that he has been calling and emailing but has not received

a response. The next day, March 16, 2017, Mother responded by indicating

in one email that she had changed her phone number because Father failed

to call her on March 6 as he had promised. In another email also sent on

March 16, 2017, Mother told Father she had nothing more to say to him and
                                                                              -11-


to stop contacting her. Mother further instructed Father to call Maternal

Grandmother on Maternal Grandmother’s phone on Friday afternoons if he

wanted to speak to the children. Mother concluded the email by telling

Father to “have a good life.”

        Upon receiving Mother’s email, Father immediately responded that

he did not have Maternal Grandmother’s phone number. Mother did not

reply. When Father asked again for Maternal Grandmother’s number on the

following day, March 17, 2017, Mother still did not respond. While Mother’s

cell phone number was disconnected on or about March 16, 2017, her email

address did not change. Father never emailed Mother again after March 17,

2017.

        In May 2017 Stepfather, who was also living in California where he

met Mother, moved to Columbus to live with Mother and the children at

Maternal Grandmother’s home. In June 2017, they all moved [to] Dayton,

Ohio to live together. In connection with the move, Mother completed and

submitted a change of address form to the United States Postal Service

(“USPS”) to have her mail forwarded to her new address.

        Sometime after Mother’s phone was disconnected in March 2017,

Paternal Grandmother and Father located Lisa, a friend of Mother, and

asked that she call Mother on their behalf. While Mother did not

subsequently call either Paternal Grandmother or Father, Paternal

Grandmother did obtain a phone number from Lisa that purportedly

belonged to Maternal Grandmother. Despite making approximately twenty
                                                                                         -12-


       calls to the number Lisa provided to her, Paternal Grandmother never

       received an answer or a return phone call from Maternal Grandmother or

       Mother.

              Father’s additional attempts to locate Mother and the children

       included seeking assistance from the local police department in California

       and visiting the last school the children attended before leaving California.

       Father and Paternal Grandmother also went to Mother’s place of

       employment in California to determine Mother’s whereabouts. However,

       none of these visits resulted in Father or Paternal Grandmother making

       contact with Mother or the children.

              When Father and Paternal Grandmother visited the home Maternal

       Grandmother owns in Perris, California where Mother last resided before

       moving to Ohio, they asked the tenant of the home (who is also Mother’s

       relative) to contact Mother on their behalf. However, like before, neither

       Father nor Paternal Grandmother received a return call from Mother.

       Paternal Grandmother made several additional trips to Maternal

       Grandmother’s Perris, California home to see if the children might be

       visiting. Paternal Grandmother, accompanied by Father, made a final

       unsuccessful stop by the home in December 2018 to see if the children were

       staying there for the holidays.

(December 3, 2019 Judgment Entry at 2-7.)4


4The findings of fact quoted above are from the trial court’s judgment entry in Case No.
2019-ADP-50, which involved child C.D.M. For that reason, the trial court focused on
Father’s contacts with C.D.M. The trial court made nearly identical findings of fact in Case
                                                                                          -13-


       {¶ 7} After making the foregoing factual findings, the trial court recognized that “a

custodial parent’s relocation to another state and refusal to provide contact information to

both the non-custodial parent and any persons with whom the non-custodial parent is in

contact may constitute justifiable cause” for a lack of contact. (Id. at 8, citing Holcomb, 18

Ohio St.3d 368, 369, 481 N.E.2d 613.) Although Mother admittedly relocated herself and

the children from California to Ohio, the trial court reasoned that she “did not refuse to

provide contact information to Father when she relocated.” (Id. at 9.) The trial court noted

that Mother had the same cell phone number from November 2016, when she moved to

Ohio, to March 2017, when it was disconnected. (Id.) The trial court observed that Father

called Mother on her cell phone twice in November 2016 and spoke to Mother or the

children a few times by phone or FaceTime chat between November 2016 and March

2017. (Id.) The trial court also pointed out that in December 2016 paternal grandmother

had sent a package of clothes to a Columbus, Ohio address Mother had provided. The

trial court noted that Father never mailed anything to that address. Nor did he attempt to

determine or confirm whether it was Mother’s address. (Id. at 9-10.) The trial court also

stated that Father knew Mother had relatives in Columbus but did not try to locate or

contact any of them. (Id. at 10.)

       {¶ 8} Even after Mother’s cell phone was disconnected in March 2017, the trial

court reasoned that Father had other ways to contact her. In particular, the trial court


No. 2019-ADP-51, which involved child N.A.G. In that case, the trial court focused on
Father’s similar contacts with N.A.G. For present purposes, the trial court’s factual
findings in the two cases were the same in all relevant respects. The factual findings in
both cases established that Father had no contact whatsoever with either child during the
one year preceding Stepfather’s adoption petition. The factual findings in both cases also
set forth the same conduct with respect to Father’s efforts to establish contact with the
children and Mother’s actions in response.
                                                                                          -14-


pointed out that Mother kept the same email address after March 16, 2017, when she told

him not to contact her anymore and to contact maternal grandmother instead. The trial

court noted that Father never again emailed Mother after March 17, 2017. (Id.)

       {¶ 9} Regarding the contact efforts that Father did make, the trial court found that

they did not establish justifiable cause for his lack of contact with the children during the

one year preceding the adoption petition. In support, the trial court reasoned:

              * * * The attempts Father and/or Paternal Grandmother took to locate

       [the children] included making several visits to Mother’s last known

       California address, which was at a home owned by Maternal Grandmother

       in Perris, California. However, the evidence demonstrates that Father never

       searched public records to find out the tax mailing address for Maternal

       Grandmother’s California property. Had Father searched the public records

       he would have likely discovered Maternal Grandmother’s Ohio address

       since Maternal Grandmother testified that the bills for the California property

       come to her at the home she owns in Ohio.

              Father also testified that he did not have Maternal Grandmother’s cell

       phone number to contact [the children] as Mother had instructed him to do

       in her final email to Father on March 16, 2017. Father asked Mother more

       than once to give him Maternal Grandmother’s phone number, but she

       never responded. Mother testified that she ignored Father’s request

       because she thought Father already had Maternal Grandmother’s phone

       number. While it would not have required any effort on Mother’s part to give

       Father Maternal Grandmother’s phone number even if she did believe
                                                                                -15-


Father already had it, the evidence nonetheless shows that Father did

indeed have or had access to Maternal Grandmother’s number, which had

not changed in over three years.

       Just one week prior to Mother’s departure for Columbus, Maternal

Grandmother contacted Father from her cell phone to notify him that Mother

had been hospitalized. Moreover, Paternal Grandmother testified that she

had obtained Maternal Grandmother’s cell phone number from “Lisa” and

that she and Father had tried unsuccessfully at least twenty times to contact

Maternal Grandmother at the number. However, Maternal Grandmother

testified that she is not aware of Father or anyone in his family contacting

her on her cell phone. While she did recall receiving one phone call from

someone calling from Paternal Grandmother’s phone, she did not recognize

the voice of the person on the other line.

       In addition, the evidence demonstrates that Father never attempted

to contact Maternal Grandmother via social media despite Maternal

Grandmother’s testimony that she has a Facebook account and that her

page is public. While Paternal Grandmother’s testimony revealed that she

had communicated with Mother via Instagram, Father never reached out to

Mother via her social media.

       When Mother moved to Dayton [in] June 2017, she completed and

submitted a change of address form to USPS so that her mail could be

forwarded to her new address. Accordingly, if Father had taken appropriate

steps to locate Mother in Columbus, any correspondence or gifts that he
                                                                                          -16-


       could have sent for [the children] at Mother’s Columbus residence would

       have subsequently been forwarded to Mother at her Dayton address. Father

       testified that he took no further action on his own initiative to locate [the

       children] after March 2017.

              Based on the foregoing, the Court finds that Stepfather has met his

       burden of showing by clear and convincing evidence that Father failed

       without justifiable cause to prove more than de minimus contact with [the

       children] for a period of at least one year immediately preceding the filing of

       the Petition * * * to wit: between May 6, 2018 and May 6, 2019.

(December 3, 2019 Judgment Entry at 10-12.)

       {¶ 10} After reviewing the trial court’s findings of fact and weighing all the evidence

and reasonable inferences, we believe that the trial court reasonably found, by clear and

convincing evidence, that Father's failure to contact his children was without justifiable

cause. Although Father had established and maintained some degree of a relationship

with them in California when he lived with Mother and the children for a period of time, he

moved out in October 2016. He then saw the children two or three more times before

Mother relocated to Columbus, Ohio a month later to live with maternal grandmother.

When Mother moved to Ohio, she did not have her California mail forwarded. (Tr. at 97.)

Father had limited contact with Mother or the children in the months immediately following

the move. He communicated with Mother and the children only a few times between

November 2016 and March 2017. His last communication with the children occurred

during a February 2, 2017 FaceTime chat. Father started crying during this conversation

claiming he could not be with them. Mother responded by terminating the chat because
                                                                                        -17-


she felt it was “inappropriate,” testifying that it was her intention to “protect their

innocence.” (Tr. at 134.)

       {¶ 11} On March 4, 2017, Mother emailed Father and asked whether he was

interested in a co-parenting relationship with the children. Father did not respond until a

week later by email on March 11, 2017, explaining that he had just been released from

jail. He asked for the children’s address so he could send toy robots and money. He also

inquired about a good time to call. Father emailed again on March 15, 2017, stating that

he had been calling but had not received a response. The following day, Mother emailed

Father, telling him she had changed her phone number, asserting that she had nothing

more to say to him, and asking him to stop contacting her. She proposed Father’s calling

maternal grandmother on “Friday afternoons” if he wanted to speak to the children and

advised him to “have a good life.” Father immediately responded that he did not have

maternal grandmother’s phone number. Mother did not respond. Father requested

maternal grandmother’s phone number again the next day. Mother still did not respond.

At that point, Father stopped trying to contact Mother by email.

       {¶ 12} Following the foregoing attempts at communication with Mother, Father

and paternal grandmother located a friend of Mother’s in California named “Lisa.” They

attempted to establish contact with Mother through Lisa but were unsuccessful. Father

and paternal grandmother did obtain from Lisa a telephone number purportedly belonging

to maternal grandmother. In its analysis the trial court noted that although paternal

grandmother testified that she made approximately twenty calls to that number but never

received a response from Mother or maternal grandmother, the court also observed that

maternal grandmother testified she only received one phone call from paternal
                                                                                          -18-


grandmother’s phone number, to which she did not respond because she did not

recognize the voice.

       {¶ 13} It is apparent to us from the record that it was paternal grandmother, not

father, who was the primarily involved in attempting to contact the children.

       {¶ 14} The trial court also found, as a factual matter, that Father and paternal

grandmother sought assistance from the police department in California, contacted the

last school the children attended in California, and visited Mother’s last place of

employment in California—all in an effort to learn how to contact her and the children.

The trial court also found that Father and paternal grandmother contacted the tenant of a

home maternal grandmother owned in California and made multiple trips to the home in

an effort to get in touch with Mother or the children. We additionally note that Father

testified he did not try to find out where Mother was living after March 2017. (Tr. at 174.)

He also never searched online. (Tr. at 175.)

       {¶ 15} Father does not deny that he had no contact with, and did not provide

support for, the children for one year prior to the filing of the petition on May 6, 2019.

There is no question that Father had no contact and did not support the children for two

years before the petition was filed. Correspondingly, there is no evidence that Mother

interfered with or discouraged contact or support during that time. It is Father’s contention

that the events of March 2017 constituted significant interference and significant

discouragement, which justified his lack of contact from May 2018 until May 2019, the

one year prior to the filing of the petition. That contention is not contrary to a justifiable

cause evaluation allowed by case law. In Holcomb, 18 Ohio St.3d 361, 481 N.E.2d 613
                                                                                        -19-


(1985),5 the mother of the Holcomb children did not have any contact with the children

after June 1981 because she had no way to contact them. Her only attempts to find the

children after that time were driving around in neighborhoods where they were believed

to be living and trying to follow father home from work. The adoption petition was filed in

August 1982. Consequently, the Holcomb holding that justifiable cause was

demonstrated for lack of communication with the children had to be related to events

justifying the lack of contact that preceded the one-year statutory time period. The

Holcomb holding that mother had justifiable cause was supported by a three-year

“protracted game of avoidance,” characterized by the lower court as “hide and seek,” Id.

at 362. We also agree with the conclusion of the Fifth District that “[a] probate court may

examine any preceding events that may have a bearing on the parent's failure to

communicate with the child, and the court is not restricted to focusing solely on events

occurring during the statutory one year period.” In re Adoption of K.O.D.K., 5th Dist.

Ashland No. 15-COA-039, 2016-Ohio-1003, ¶ 27, citing In re Adoption of L.R.K., 5th Dist.

Muskingum No. CT2014-0040, 2015-Ohio-747, citing In re Adoption of Lauck, 82 Ohio

App.3d 348, 612 N.E.2d 459 (9th Dist.1992). Therefore, we conclude that justifiable cause

may be demonstrated by events either before or during the one year prior to the filing of

the petition or a combination of both.

       {¶ 16} In Father’s brief and at oral argument, Father’s counsel contended that the

circumstances here are similar to our case of In re S.B.D., 2d Dist. Miami No. 2006-CA-

25, 2006-Ohio-5133, where we reversed the trial court’s conclusion that the lack of


5   Holcomb was actually a consolidated case of separate unrelated adoptions from
different counties with different surnames which were consolidated because of similarity
of issues. Our references here are regarding the Holcomb adoption petition.
                                                                                          -20-


justifiable cause had not been proven by the adoption petitioner. We believe the facts of

that case distinguish it from this one. In that case, there was a “continuous” seven-year

history of “[l]egal proceedings involving custody, visitation, and child support issues” and

a history of “not being able to resolve issues between themselves.” Id. at ¶ 6. A magistrate

noted “the tumultuous relationship of the parties” that required supervised visitation

exchanges. Id. at ¶ 9. Furthermore, Father “unilaterally” terminated court-ordered

visitation. Id. at ¶ 25. He also moved without providing his new address. Mother called

father numerous times from her phone but, if he recognized the call, he would not answer.

If she called from an unknown number “he would deny visits or any contact and would

cuss her out.” Id. at ¶ 21. In that case, Mother at least initiated sporadic efforts to have

contact with or to visit with her children.

       {¶ 17} In contrast, here there was no court-ordered visitation that was violated.

When Mother moved to Columbus, she was not hiding; she maintained contact between

paternal grandmother and the children, and, through that connection, with Father. There

was evidence that Father and paternal grandmother knew of maternal grandmother’s

phone number and address, where Mother and the children were living.                Although

Mother eventually moved from maternal grandmother’s residence, she submitted a postal

change of address. There was no court-ordered visitation, or even a telephone-contact

order, that was unilaterally violated. And, there was a pattern of Father’s ambivalence

and lack of individual effort to have contact with the children, other than as initiated by or

facilitated by paternal grandmother, or as initiated by Mother’s reaching out to Father in

the March 2017 email exchange. Accordingly, the analysis or result of In re S.B.D. is not

controlling.
                                                                                           -21-


       {¶ 18} Based on our review, the trial court’s findings and ultimate conclusions were

supported by the evidence. We are unable to conclude that the trial court “lost its way”

and created a “manifest miscarriage of justice.” The Ohio Supreme Court has held that

“[s]ignificant interference by a custodial parent with communication between the non-

custodial parent and the child, or significant discouragement of such communication, is

required to establish justifiable cause for the non-custodial parent’s failure to

communicate with the child.” Holcomb, 18 Ohio St.3d 361, 481 N.E.2d 613, at paragraph

three of the syllabus. Nevertheless, the Ohio Supreme Court has refused to ascribe a

“precise and inflexible meaning” to “justifiable cause.” Id. at 367. “[T]he better-reasoned

approach would be to leave to the probate court as finder of fact the question of whether

or not justifiable cause exists.” (Citation omitted.) Id. In this case, there was evidence from

which the trial could have concluded by clear and convincing evidence that Father’s

efforts to maintain contact with and to support his children at any relevant time were

minimal at best, and non-existent at worst. The key determination was whether the

continuing failures to maintain contact with and to support the children after March 2017

were justified in light of what we view as minimal discouragement attributable to Mother.

We think the trial court did not err by determining there was a lack of justifiable cause.

Father did virtually nothing. He simply quit.

       {¶ 19} After reviewing the record and weighing all the evidence and reasonable

inferences, we conclude that the trial court’s finding that Stepfather had established, by

clear and convincing evidence, that Father's failure to contact his children or to provide

maintenance and support for them was without justifiable cause was supported by the

evidence. The trial court did not err in holding that Father's consent to the adoption was
                                                                                   -22-


not required.

      {¶ 20} Father’s assignment of error is overruled. The judgment of the Montgomery

County Probate Court is affirmed.

                                    .............



TUCKER, P.J. and FROELICH, J., concur.




Copies sent to:

Jon Paul Rion
Catherine H. Breault
Cynthia Westwood
Hon. Alice O. McCollum